UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22394 CHOU AMERICA MUTUAL FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Michael J. McKeen, Principal Financial Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Todd P. Zerega, Esq. Reed Smith LLP Reed Smith Centre 224 Fifth Avenue Pittsburgh, PA15222-2716 Date of fiscal year end: December 31 Date of reporting period: January 1, 2014 – March 31, 2014 Item 1.Schedule of Investments. CHOU OPPORTUNITY FUND SCHEDULE OF INVESTMENTS MARCH 31, 2014 (Unaudited) AFA Shares Security Description Value Common Stock - 62.0% Communications - 2.8% Overstock.com, Inc. (a) $ PTGi Holding, Inc. (a) UTStarcom Holdings Corp. (a) Consumer Discretionary - 22.9% Sears Canada, Inc. (a) Sears Holdings Corp. (a) Sears Hometown and Outlet Stores, Inc. (a) Financials - 6.2% Asta Funding, Inc. (a) MBIA, Inc. (a) Materials - 30.1% Resolute Forest Products (a)(b) Total Common Stock (Cost $34,283,585) Warrants - 10.5% Exer. Price Exp. Date Bank of America Corp. (a) 01/19 JPMorgan Chase & Co. (a) 10/18 Wells Fargo & Co. (a) 10/18 Total Warrants(Cost $2,940,003) Total Investments in Securities - 72.5% (Cost $37,223,588)* $ Contracts Security Description Strike Price Exp. Date Value Written Options - (0.6)% Call Options Written - (0.6)% Resolute Forest Products (Premiums Received $(386,629)) 07/14 Other Assets & Liabilities, Net –28.1% Net Assets – 100.0% $ (a) Non-income producing security. (b) Subject to call option written by the Fund. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments as of March 31, 2014. Valuation Inputs Investments in Securities Other Financial Instruments** Level 1 - Quoted Prices $ $ ) Level 2 - Other Significant Observable Inputs - - Level 3 - Significant Unobservable Inputs - - Total $ $ ) **Other Financial Instruments are derivative instruments not reflected in the Total Investments in Securities, such as written options, which are valued at their market value at period end. The Level 1 value displayed in this table is Common Stock and Warrants. Refer to the Schedule of Investments for a further breakout of each security by industry. There were no transfers between Level 1, Level 2 and Level 3 for the period ended March 31, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. CHOUINCOME FUND SCHEDULE OF INVESTMENTS MARCH 31, 2014 (Unaudited) Shares Security Description Value Equity Securities - 6.5% Common Stock - 6.5% Materials - 6.5% Catalyst Paper Corp. (a) $ Emerald Plantation Holdings, Ltd. (a)(b) Resolute Forest Products, Inc. (a) Total Common Stock (Cost $190,007) Total Equity Securities (Cost $190,007) Principal Security Description Rate Maturity Value Fixed Income Securities - 42.3% Corporate Convertible Bonds - 20.2% Communications - 16.2% $ Rainmaker Entertainment, Inc. (b) % 03/31/16 Financials - 2.0% Atlanticus Holdings Corp. 11/30/35 Materials - 2.0% Fortress Paper, Ltd. 12/31/16 USEC, Inc. (c) 10/01/14 Total Corporate Convertible Bonds (Cost $3,663,313) Corporate Non-Convertible Bonds - 15.8% Communications - 0.2% Dex Media, Inc. (d) 01/29/17 Consumer Discretionary - 11.0% JC Penney Corp., Inc. 04/01/17 Financials - 2.1% Sears Roebuck Acceptance Corp. 06/01/32 Sears Roebuck Acceptance Corp. 07/15/42 Sears Roebuck Acceptance Corp. 02/01/43 Materials - 2.5% Catalyst Paper Corp. (d) 10/30/17 Emerald Plantation Holdings, Ltd. (d) 01/30/20 Sino-Forest Corp. (c) 07/28/14 Sino-Forest Corp. (c) 10/21/17 Sino-Forest Corp. (c) 07/28/14 Sino-Forest Corp. (c) 10/21/17 Total Corporate Non-Convertible Bonds (Cost $2,388,244) Syndicated Loans - 6.3% Dex Media West, LLC (e) 12/31/16 RH Donnelley, Inc. (e) 12/31/16 Total Syndicated Loans (Cost $1,461,962) Total Fixed Income Securities (Cost $7,513,519) Total Investments - 48.8% (Cost $7,703,526)* $ Other Assets & Liabilities, Net – 51.2% Net Assets – 100.0% $ CHOUINCOME FUND SCHEDULE OF INVESTMENTS MARCH 31, 2014 (Unaudited) LLC Limited Liability Company (a) Non-income producing security. (b) Security fair valued in accordance with procedures adopted by the Board of Trustees.At the period end, the value of these securities amounted to $2,745,791 or 16.4% of net assets. (c) Security is currently in default and is on scheduled interest or principal payment. (d) Payment in-Kind Bond. Security that gives the issuer the option at each interest payment date of making interest payments in either cash or additional debt securities. (e) Variable rate security. Rate presented is as of March 31, 2014. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2014. Level 1 Level 2 Level 3 Total Investments At Value Common Stock $ $ - $ $ Corporate Convertible Bonds - Corporate Non-Convertible Bonds - - Syndicated Loans - - Total Investments At Value $ CHOUINCOME FUND SCHEDULE OF INVESTMENTS MARCH 31, 2014 (Unaudited) The following is a reconciliation of Level 3 assets (at either the beginning or ending of the period) for which significant unobservable inputs were used to determine fair value. Common Stock Corporate Convertible Bonds Balance as of 12/31/13 $ - $ - Change in Unrealized Appreciation / (Depreciation) Purchases - Transfers In - Balance as of 03/31/14 $ $ Net change in unrealized appreciation / (depreciation) from investments held as of 03/31/14 $ $ There were no transfers between Level 1 and Level 2 for the period ended March 31, 2014. The Fund utilizes the end of period methodology when determining transfers in or out of the Level 3 category. Significant unobservable valuation inputs for material Level 3 investments as of March 31, 2014, are as follows: Investments in Securities Fair Value at 03/31/14 Valuation Technique(s) Unobservable Input Input Values Corporate Convertible Bonds Valued at Par 2 Year Convertible Bonds, Bonds can not be traded until 7/18/14 Valued at par as no new information regarding the issuer or the issue had been made available between purchase date 3/14/14 and 3/31/14. In addition, an identical bond issued by the company has a bid in the market at 100.5. The only difference in the bonds is the trade restriction. The final consideration supporting a value at par is that the bonds are convertible to common stock at a ratio of 5 to 1 or .20/share. The stock was trading between .175 and .245/share between 3/19/14 and 3/31/14. This would put the value of the bonds between 87.50 and 122.50 if valued strictly based on the underlying common stock. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHOU AMERICA MUTUAL FUNDS By:/s/ Francis S. M. Chou Francis S.M. Chou, Principal Executive Officer Date:May 20, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Francis S. M. Chou Francis S.M. Chou, Principal Executive Officer Date:May 20, 2014 By:/s/ Michael J. McKeen Michael J. McKeen,Principal Financial Officer Date:May 20, 2014
